PROMISSORY NOTE

 

US$50,000.00  (Principal Amount) January 2, 2013

  

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation (“IHC”) and
Innovative Logistics Techniques, Inc. (“Innolog”) (together the “Maker”), each
jointly and severally promise to pay to Charlie D. Fink (“Holder”), at such
place as Holder may later designate in writing, in lawful money of the United
States, the principal sum of FIFTY THOUSAND US DOLLARS ($50,000.00) (“Principal
Amount”) in accordance with this promissory note (the “Note”) under the terms
set forth herein. All of the obligations directly or indirectly due to Holder
hereunder and in connection with the transactions contemplated hereby, including
without limitation principal, interest, fees, costs and expenses, are
collectively referred to as the “Obligations.”

 

1.Repayments & Special Terms

 

Principal and interest under this Note is due and payable on the earlier of (a)
three (3) business days following the receipt of the account receivables
described in Section 6 hereof and (b) thirty (30) days from the receipt of the
Principal Amount (“Maturity Date”).

 

Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, all or part of the principal amount of this Note, along
with the interest and Fee and other amounts described hereunder. Each payment
shall be applied first to the principal balance due.

 

TIME IS OF THE ESSENCE on the repayment of this Note. There is no grace period
on the repayment and payment of the amounts due hereunder.

 

2.Interest/Fee/Additional Compensation

 

(a) Maker shall pay to Holder a flat fee of eight percent (8%) or Four Thousand
Dollars ($4,000), which amount is deemed to be earned immediately but shall be
due and payable on the Maturity Date.

 

(b) In addition, Maker shall issue to Holder or Holder’s designee 50,000
Warrants, convertible into common stock of Innolog Holdings Corporation, a
Nevada corporation (“IHC”), at an exercise price of $0.05 per share for five
years from the date hereof, with such other terms that are substantially the
same as other similar warrants. Maker agrees that such warrants are of uncertain
value.

 

3.Late Fee and Default Interest

 

As noted above, time is of the essence on the repayment of this Note. If this
Note is not paid in full within five (5) days of the Maturity Date, there shall
be a late fee of eight percent (8%) of the outstanding Principal Amount. There
shall accrue additional Late Fees of eight percent (8%) of the then outstanding
Principal Amounts hereunder every ten (10) calendar days until repaid in full.
In addition to the Late Fee(s), after the Maturity Date, this Note shall accrue
interest from the Maturity Date at the rate of eighteen percent (18%) per annum,
compounded daily until paid in full (“Default Interest”). Such Default Interest
shall be on the outstanding principal amount, the interest due or accrued
hereunder and the Late Fee(s).

 

- 1 -

 

  

4.Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a)         If Maker defaults in the payment of any amount due on this Note when
due (there is no requirement for any notice and there is no right to cure any
failure of payment when due);

 

(b)         If Maker uses any accounts receivables or other moneys that come
into the company other than for payment of amounts due to other holders of
accounts receivable notes, governmental agencies (e.g., IRS, Department of Labor
or other account related to 401k obligations due), normal operating expenses and
regular current accounts payables before all amounts due under this Note are
repaid in full;

 

(c)         If Maker directly or indirectly redirects any of the Collateral or
proceeds of the Collateral without first paying all of the amounts due hereunder
or under other outstanding accounts receivable secured notes;

 

(d)          If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets;

 

(e)         If any confession of judgment is filed or threatened to be filed
against IHC, Innolog or Guarantor; and

 

(f)         If any representation or warranty of Maker is untrue or any covenant
of Maker is breached.

 

5.Remedies

 

(a)         Upon the occurrence of an Event of Default, Holder may, in Holder's
sole and absolute discretion and without notice or demand, accelerate the due
date of any amounts owed hereunder and declare the entire amount of principal
and interest thereon remaining outstanding hereunder immediately due and
payable, whereupon, the same shall forthwith become and be due and payable
without any presentment, demand or notice of any kind, all of which are
expressly waived by Maker.

 

(b)         If an Event of Default shall occur, the Maker shall immediately pay
the Holder, on demand by the Holder, all costs and expenses incurred by the
Holder in connection with the collection and enforcement of this Note, including
attorneys' fees, accountants and tax advisor’s fees and the amounts described
above.

 

(c)         Maker understands, acknowledges and agrees, that upon an Event of
Default, Holder may immediately file the Confession of Judgments against each of
IHC and Innolog.

 

- 2 -

 

 

(d)         If an Event of Default shall occur, Holder may immediately file and
send to the appropriate authorities the Letter from Maker and any other
documents or instruments directing that all payments under the Collateral listed
below be sent directly to the account designated by Holder until such time as
Holder states in writing that all of the Obligations and all amounts owed
hereunder are paid in full. Maker shall immediately (within 2 business days)
execute and deliver to Holder such letters and documents requested by Holder to
effectuate the above.

 

6.Security

 

Maker hereby grants to Holder a security interest in the following accounts
receivable of Maker or Innolog as listed below:

 

1.           N0017311F0438 NRL-EWS Contract Name: Navy; (January Billing Amount
$40,000), and if this Note is not repaid in full with such proceeds any and all
future billings thereunder, referred to by Maker as the “Little Navy” A/R, and

 

2.            The Integrated Global Convergence – IGC contract where Maker is
performing help desk support services under Prime Contract No.
SP4701-08-A-0008-0232 (Billing Amount $15,018).  The contract is FFP and is
billed monthly through the Wide Area Workflow (WAWF) system under Maker’s
Account No. 5124-016 and is referred to as the “LM A/R”,

 

and the proceeds therefrom from time to time (the “Collateral”). If for any
reason such Collateral is compromised or becomes unavailable to Holder, then
future accounts receivable under such above-referenced contracts shall
immediately and automatically be assigned to Holder and such additional accounts
receivable shall be deemed part of the Collateral.

 

Holder recognizes that the Collateral is also pledged to other lenders of
account receivable loans, including specifically, the Kay M. Gumbinner Trust,
who may have a priority security interest in the Collateral. Maker agrees that
if any creditor collects, receives or hypothecates the Collateral in any way,
then Maker automatically and without any further action grants to Holder a
security interest in future billings under the above-referenced contracts and
such future billings shall be treated as part of the Collateral.

 

Maker shall execute and immediately deliver (a) such documents and instruments
as Holder may request from time to time to secure, evidence and perfect Holder's
security interest and priority in the Collateral; and (b) such documents and
instruments as Holder may request from time to time to mandate that the US Navy
and/or Lockheed Martin direct and make any and all future payments to the Holder
at such account as designated by Holder, until such time as this Note, all of
the Obligations hereunder, and all other payment obligations herein are paid in
full; and (c) such powers of attorney as may be requested by Holder in order for
Holder to act upon and receive direct payment of the Collateral from the US
Navy, Lockheed Martin or any governmental agency related thereto.

 

- 3 -

 

  

7.Miscellaneous

 

(a)            This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. Maker (i) hereby
irrevocably submit to the exclusive jurisdiction of the United States District
Court sitting in the Northern District of Virginia and the courts of the
Commonwealth of Virginia located in Fairfax County for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waive, and agree not to assert in any such suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. This Note may be executed in
counterparts and facsimile and electronic signatures are valid and shall
constitute original signatures.

 

(b)            This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Holder and Holder's successors and
assigns; and each reference herein to Maker or to Holder shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. Notwithstanding the foregoing, Maker may not assign this Note or
any obligations hereunder without Holder's prior written consent.

 

(c)            Any failure by Holder to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.

 

(d)            Maker, and all others that may become liable for all or any part
of the obligations evidenced by this Note, hereby waives presentment, demand,
notice of nonpayment, protest and all other demands’ and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, and
does hereby consent to any number of renewals of extensions of the time or
payment hereof and agree that any such renewals or extensions may be made
without notice to any such persons and without affecting their liability herein
and do further consent to the release of any person liable hereon, all without
affecting the liability of the other persons, firms or Maker liable for the
payment of this Note, AND DOES HEREBY WAIVE TRIAL BY JURY.

 

(i) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

 

(ii) MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVE ITS RESPECIVE RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

(e)            The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, the warrants and the like (and the computation
thereof) shall be the amounts to be received by the Holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).

 

- 4 -

 

 

(f)            Maker shall pay all costs and expenses associated with this Note,
the loan and the transactions contemplated hereby and hereunder.

 

(g)           Maker agrees to pay immediately upon request and without any need
of any approvals or determinations of any kind all costs and expenses of
enforcement of this Note, including, without limitation, attorneys’ fees and
expenses.

 

(h)           Maker shall immediately upon request execute and deliver such
other documents, agreements and instruments as requested by Holder to carry out
the intent of this Note and related documents and to protect and perfect
Holder’s interests in any collateral or otherwise.

 

(i)            None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Holder.

 

(j)           Maker acknowledges that Fred Gumbinner has represented Holder from
time to time on matters unrelated to this transaction. Holder acknowledges that
Fred Gumbinner represents Maker as outside general counsel and various other
matters. Holder further understands and acknowledges, that the Kay M. Gumbinner
Trust has made various loans to Maker, that Fred Gumbinner is a trustee and
beneficiary of the Kay M. Gumbinner Trust, AND that the terms (FINANCIAL OR
OTHERWISE) of such loans may be different than the terms of this Note. Maker and
Holder both now and forever with full and complete knowledge, authority and
consent, each waives any conflict of interest by or potential conflict of
interest of Fred Gumbinner and each hereby indemnify and hold him harmless
against any losses, claims or other actions of any kind.

 

(k)            Maker understandS, acknowledgeS and agreeS that the occurrence of
an Event of Default hereunder shall cause acceleration of not only this Note and
the Obligations hereunder, but also acceleration of ANY OTHER OBLIGATIONS OWED
TO PAYEE; AND THAT THERE ARE SIGNIFICANT LATE FEES HEREUNDER.

 

- 5 -

 

 

CONFESSED JUDGMENT

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE HOLDER TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
jointly and severally (together hereinafter referred to as “Debtor”), promise to
pay to the order of Holder the sum of SIXTY THOUSAND DOLLARS AND ZERO CENTS
($60,000.00), plus any additional Late Fee(s), plus interest on the entire
outstanding Obligations at 18% per annum, compounded daily, from the Maturity
Date until paid, including and after the recording of this confession of
judgment, plus all costs of collection, including all attorneys’ fees, and
accounting fees less credit for any payments made.

 

Debtor hereby appoints the following persons, or any one of them, as the
undersigned’s attorney-in-fact for the purpose of confessing judgment in favor
of Charlie D. Fink, to wit:

 

        (insert name and address of Virginia Attorney)  

 

The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the Charlie D. Fink, in the amount of $60,000.00, plus all
costs and expenses of collection (including attorneys’ fees), plus additional
late fees, plus interest from the date of judgment so confessed at the rate of
18% per annum, compounded daily, or such lesser amount of principal plus
interest as the creditor may be willing to accept.

 

Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia.

 

Furthermore, Maker acknowledges the Holders right to pursue the guarantee, the
Collateral, the security and the accounts receivable securing this debt and the
Confessed Judgment. Debtor hereby expressly waives the benefit of any homestead
exemption as to this debt and waives demand, protest, notice of presentment,
notice of protest, and notice of non-payment and dishonor of this note. Debtor
agrees this confessed judgment note is provided not in payment of, but as
additional security for and evidence of obligations due to the Holder under the
Note.

 

[Signature Page on Following Page]

 

- 6 -

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, each
represent and warrant that he is duly authorized and empowered to enter into
this agreement and Maker has caused this Note to be executed as of the day and
year first above written by its duly authorized and empowered officer(s) or
representative(s).

 

  MAKER           Innolog Holdings Corporation           By:         William P.
Danielczyk       Chairman       & Authorized Representative            
Innovative Logistics Techniques, Inc.             By:         Richard Stewart or
Eric Wagner       President, CFO or other       Authorized Representative  

 

WITNESSED

 

____________________________

 

Name: _____________________

 

- 7 -

 

 

